UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 XFONE, INC. (Name of small business issuer in its charter) Nevada 7389 11-3618510 (State of Incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2506 Lakeland Drive, Suite 100 Flowood, MS 39232, USA Tel.:601.983.3800 (Address and telephone number of principal executive offices) 2506 Lakeland Drive, Suite 100 Flowood, MA 39232, USA (Address of principal place of business or intended principal place of business) Incorp Services, Inc. 3155 East Patrick Lane, Suite 1 Las Vegas, NV 89120-3481, USA Telephone number: 702.866.2500 (Name, address and telephone number of agent for service) Copies to: Gersten Savage, LLP Arthur S. Marcus, Esq. Jaclyn Amsel, Esq. 600 Lexington Avenue New York, NY 10022-6018 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. |_| If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| CALCULATION OF REGISTRATION FEE Title of each class of securitiesto be registered Number of units/shares to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Shares of Common Stock, $.001 par value (1) 344,828 $ 2.90 $ 1,000,001.20 $ 30.70 Shares of Common Stock, $.001 par value (2) 2,000,000 $ 4.00 $ 8,000,000 $ 245.60 Shares of Common Stock, $.001 par value underlying Warrants to purchase Common Stock (3) 172,414 $ 3.40 $ 586,208 $ 18.00 Shares of Common Stock, $.001 par value underlying A Options to purchase Common Stock (4) 400,000 $ 3.146 $ 1,258,400 $ 38.63 Shares of Common Stock, $.001 par value underlying B Options to purchase Common Stock (5) 40,000 $ 3.5 $ 140,000 $ 4.30 Total 2,957,242 $ 10,984,609.20 $ 337.23 For purposes of this Registration Statement ONLY, and in light of different exercise prices and other terms, options registered herein will be named “A Options” and “B Options”. (1) Estimated solely to calculate the registration fee pursuant to Rule 457 of the Securities Act. We have based the fee calculation on the average of the last reported bid and ask price for our common stock on the American Stock Exchange (“AMEX”) on June 8, 2007. (2) Represents shares of Common Stock being offered on a “best efforts” basis for the Company’s benefit. (3) Represents shares of common stock issuable upon the exercise of Warrants. Each Warrant entitles its holder to purchase shares of common stock at an exercise price of $3.40 per share. (4) Represents shares of common stock issuable upon the exercise of A Options. Each A Option entitles its holder to purchase shares of common stock at an exercise price of $3.146 per share. (5) Represents shares of common stock issuable upon the exercise of B Options. Each B Option entitles its holder to purchase shares of common stock at an exercise price of $3.5 per share. This Registration Statement shall also cover any additional shares of common stock which become issuable by reason of any stock dividend, stock split, recapitalization or other similar adjustments. Our common stock is traded on the AMEX and the Tel Aviv Stock Exchange under the symbol “XFN”. There is currently a limited market in our common stock, and we do not know whether an active market in our common stock will develop. We will not receive proceeds from the resale of shares of common stock by the selling shareholders. We will receive proceeds from the exercise of the warrants / options if and to the extent that any of the warrants /options are exercised by the selling shareholders.We are offering the 2,000,000 shares of common stock on a best efforts basis at a fixed price between $3.00 and $4.00 per share, and accordingly, we would receive gross proceeds of up to $6,000,000, assuming sales at $3.00 per share, or up to $8,000,000, assuming sales at $4.00 per share, in the event that we sell these shares.We intend to use the net proceeds received from the sale of the 2,000,000 shares of common stock pursuant to the best efforts offering to fund possible acquisitions, purchase of equipment, business development and/or working capital. The Company hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Company shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. -1- The information in this Prospectus is not complete and may be changed. The Company and the selling shareholders may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION DATEDJULY 30, 2007 PRELIMINARY PROSPECTUS PROSPECTUS XFONE, INC. This Prospectus relates to the resale by certain selling shareholders of an aggregate of up to 2,957,242 shares of our common stock in connection with the resale of: (a) up to 344,828 shares of our common stock which were issued in connection with an Agreement, dated December 24, 2006, with Halman-Aldubi Provident Funds Ltd. and Halman-Aldubi Pension Funds Ltd.; (b) up to 172,414 shares of our common stock which may be issued upon the exercise of Warrants issued in connection with an Agreement, dated December 24, 2006, with Halman-Aldubi Provident Funds Ltd. and Halman-Aldubi Pension Funds Ltd.; (c) up to 200,000 shares of our common stock which may be issued upon the exercise of A Options granted to Brian Acosta; (d) up to 200,000 shares of our common stock which may be issued upon the exercise of A Options granted to Hunter McAllister; (e) up to 20,000 shares of our common stock which may be issued upon the exercise of our B Options granted to Israel Singer; (f) up to 20,000 shares of our common stock which may be issued upon the exercise of our B Options granted to Morris Mansour.This prospectus also relates to the sale of up to 2,000,000 shares of our Common Stock that we are offering on a best efforts basis for up to ninety (90) days following the date of this Prospectus at a fixed price of between $3.00 and $4.00 per share. Because the offering is being done on a best-efforts basis and there is no minimum number of shares that must be sold by us during the 90-day selling period, we may receive little or no proceeds if we are not successful in selling the shares.Our employees, officer or directors, none of whom are registered broker-dealers, will not receive a commission or other compensation for shares sold by them.Although we have historically required investment proceeds to be placed in an escrow account maintained by our general counsel, there are no agreements currently in place to deposit any funds in such an account. The selling shareholders may offer to sell the shares of common stock being offered in this Prospectus at fixed prices, at prevailing market prices at the time of sale, at varying prices or at negotiated prices. The selling shareholders will pay all brokerage commissions and discounts attributable to the sale of the shares plus brokerage fees. We are responsible for all other costs, expenses and fees, including filing, legal, accounting and miscellaneous fees incurred of approximately $40,000 in registering the shares offered by this Prospectus. Selling shareholders will pay no offering expenses. Our common stock is traded on the American Stock Exchange (“AMEX”) and the Tel Aviv Stock Exchange (“TASE”) under the symbol “XFN”. OnJuly 30, 2007, the closing price of our common stock was $2.67 (AMEX) /11.57 NIS (TASE). INVESTMENT IN THE COMMON STOCK OFFERED BY THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU MAY LOSE YOUR ENTIRE INVESTMENT. CONSIDER CAREFULLY THE “RISK FACTORS”
